DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s Terminal Disclaimer of March 11, 2022, was approved on that same date.  As such, the double patenting rejections are withdrawn.

Response to Arguments
	Averbeck concludes: “But only three compounds, pyrimethamine, cromolyn sodium and erythromycin, were found to inhibit amyloid formation in vivo at in-tissue levels in the range of 10.sup.-5 to 10.sup.-6 M and, hence, to fall in the category of substances suitable for the treatment method of the present invention.” (Col. 13, lines 36-44).  
	Compounds within the present invention that display anti-amyloid activity at an in-tissue concentration of about 10.sup.-5 M or less, e.g., between about 10.sup.-5 and 10.sup.-6 M, can be administered to such subjects orally, rectally, via a nasal route, parenterally (including by skin or other routes), in spray or aerosol form, or via inhalation.
Averbeck’s language is shown below.

    PNG
    media_image1.png
    123
    865
    media_image1.png
    Greyscale

	As such, Averbeck is interpreted to teach CS to be one of only 3 compounds that inhibits amyloid formation in vivo at a concentration that is effective to treat Alzheimer’s disease.  Further, such compound can be administered intranasally and by inhalation.  While the examiner acknowledges that such route of administration is not the most preferred, this does not erase or teach away from the other routes of administration.  
Applicant argues that 10% enters the lungs when administered.  The examiner notes that this may also mean that 90% does not enter the lungs, which can be perceived as advantageous.
	New dependent claim 32 is directed to Alzheimer’s disease.
	The prior art also teaches specific advantages of micronization of cromolyn sodium, including that it yields stable product that is suitable for aerosol delivery.  Further, the prior art also explains that lactose monohydrate is commonly used in dry powder inhalers and a reason for this is that it is non-hygroscopic. Dry powder inhalers typically consist of an excipient carrier and they investigate the use of commercial lactose monohydrate with cromolyn sodium to see the effect of particle sizes (abstract).  
	
Status of the Claims
	Claims 6, 10-15, and 32 are pending and examined.

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-15, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Averbeck et al., (U.S. Pat. No. 5,567,720), as evidenced by Intal approval package summary for "Intal" December 12, 1997, as evidenced by Akiyama et al., “Inflammation and Alzheimer’s disease,” Neurobiol Aging, 2000; 21(3):383-421, in view of Reverchon et al., “Production of Cromolyn Sodium Microparticles for Aerosol Delivery by Supercritical Assisted Atomization,” AAPS PharmSciTech 2007; 8(4) Article 114, published December 21, 2007, in view of Guchardi et al., “Influence of fine lactose and magnesium stearate on low dose dry powder inhaler formulations,” International Journal of Pharmaceutics 348 (2008) 10-17, and in view of Gilani et al., “INFLUENCE OF FORMULATION VARIABLES AND INHALATION DEVICE ON THE DEPOSITION PROFILES OF CROMOLYN SODIUM DRY POWDER AEROSOLS,” DARU Volume 12, No. 3, 2004.
Averbeck teaches compositions that impede the formation of amyloid fibrils associated with Alzheimer’s disease.  Averbeck teaches a method of treating beta amyloid diseases by administering a class of compounds that has the ability to inhibit the formation of amyloid fibrils (col. 2, lines 45-50).  Such compositions comprise in-tissue concentrations of less than 10-5 M (abstract).  One of the amyloid formation inhibitors includes Cromolyn Sodium.  Further, about 10% entered the lungs when the compound is administered as a powder, from an inhaler.  A specific form is referred to by Averbeck is “Intal.”  As evidenced by the “Approval Package Summary,” Intal is an inhalational form of Cromolyn Sodium that contains 20 mg CS per ampule.  Averbeck concludes: “But only three compound, pyrimethamine, cromolyn sodium and erythromycin, were found to inhibit amyloid formation in vivo at in-tissue levels in the range of 10.sup.-5 to 10.sup.-6 M and, hence, to fall in the category of substances suitable for the treatment method of the present invention.” (Col. 13, lines 36-44).  Such method is taught to treat cerebral amyloidosis (prior art claim 1).  Further, the composition of claim 1 can be administered nasally as a spray or an aerosol form (col. 6, line 67).  Further, the invention is useful in treating cerebral amyloidosis, which is characterized by the presence of abnormal amounts of amyloid beta-protein (col. 2, lines 48-53).  Further, the method includes the treatment of Alzheimer’s disease (col. 4, line 1 and col. 6, line 30, e.g.).  The examiner notes that the instant claims include the transitional phrase “comprising” which is open-ended and does not exclude additional limitations from those claimed.  The formulations can include a carrier (i.e., an excipient).	
Akiyama explains that inflammation clearly occurs in the pathology of the Alzheimer’s disease brain.  Further, amyloid β peptide deposits provide stimuli for inflammation.  Animal models and clinical studies strongly suggest AD inflammation significantly contributes to AD pathogenesis. See abstract.  Activated microglia cluster at sites of aggregated Aβ deposition.  Once activated, microglia produce various inflammatory mediators and Aβ stimulate microglia production of IL-1, IL-6, TNF-α and other inflammatory molecules. See p23, last par.
	Reverchon teaches cromolyn sodium for use in inhalers and for aerosol delivery.  Further, micronized powders can be obtained using several techniques to obtain particles in the range of 1-5 µm and in some cases have been proposed for 1-3 µm diameter.  Overall, micronization of cromolyn sodium through supercritical assisted atomization produces a stable product that is suitable for aerosol delivery.
Averbeck and Reverchon do not teach lactose monohydrate.
Guchardi teaches, “Addition of fine lactose and MgSt improved the aerodynamic performance of the drug, as determined by resulting fine particle fraction, by 3% (for each 1% of added fine lactose) and 10%, respectively.  Stability tests indicated that added MgSt was the most relevant of the studied parameter to achieve a stable aerodynamic performance.  Its ability to protect the moisture uptake into the system was considered as rational for this effect." Abstract.  Dry powder inhalers commonly comprise lactose monohydrate (p10, par. 2nd).  Guchardi formulated them with both lactose monohydrate and magnesium stearate.  Additionally, the stabilizing feature of MgSt allowed for the agent to be delivered to the deeper lung and was the best formulation to prevent moisture uptake.
	Gilani teaches that generally dry powder inhalers typically consist of an excipient carrier and they investigate the use of commercial lactose monohydrate with cromolyn sodium to see the effect of particle sizes (abstract).  One reason that lactose monohydrate is used in dry powder inhalers is that it is a non-hygroscopic compound (p125, 1st full par).  
	 It would have been prima facie obvious to a person having ordinary skill in the art to combine the teachings of Averbeck, Reverchon, Guchardi, and Gilani.  One would be motivated to do so because Averbeck teaches cromolyn sodium to penetrate the blood brain barrier and preventing beta-amyloid formation in treating a subject with AD.  Lactose monohydrate is taught as most typical excipient for enhancing efficacy and stability of CS.  LS is used because it is non-hygroscopic and will not take up moisture.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Even further, the use of lactose monohydrate and magnesium stearate are advantageous for preventing moisture uptake as excipients in dry powder inhalers.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628